d
'
    )
    '-.jN
        a - .
      bl$ 1/1
        -
        *
         >                                                                                 &
         œ *                                                                               .<
        Iœ
        X..<!d8;'
            .
                e:
        *1em
         .*.dx .
                                                   ():h ...
                                                          1
                                                   (::)
                                                   t
                                                   j
                                                   J
                                                   '
                                                   -
                                                   Nl
                                                    .z
                                                     'œ
                                                      t  '
                                                                                                                       jj   w
                                                                                                                                                           j
                                                         1
                                                         1
                                                         2
                                                         -
                                                         ,
                                                         1
                                                         --
                                                          1
                                                          )
                                                          - ':
                                                          .  i
                                                             ':'
                                                                                   -                                   -:'      ,       .             j
                                                                                                                                  -'-
                                                                                                                                    '-
                                                                                                                                     '
                                                                                                                                     ;'-
                                                                                                                                       '-
                                                                                                                                        '''
                                                                                                                                          -''
                                                                                                                                            -     -'''''
                                                            l
                                                            .!
                                                             '-
                                                             -'-
                                                               ;
                                                               .
                                                               l    -                                                           !
                                                                                                                                : -:i
                                                                                                                                    ;ëEEiëi,
                                                                                                                                           I;
                                                                                                                                            :
                                                         o- j
                                                         I                                                             .,
                                                                                                                                j m !h
                                                                                                                                     j
                                                                                                                                     p
                                                                                                                                     i
                                                                                                                                     j
                                                                                                                                     j
                                                                                                                                     ,,y
                                                                                                                                     w
                                                                                                                                     8
                                                                                                                                     ,
                                                              ,
                                                              l
                                                              t
                                                              i j
                                                              ,
                                                              -
                                                              t D
                                                                s
                                                                          ..
                                                                                                m
                                                                                                œ                      .
                                                                                                                       y
                                                                                                                            j-
                                                                                                                             Y v
                                                                                                                               z1
                                                                                                                                j       O
                                                                                   ,
                                                              .
                                                              (
                                                              j                             Vy. -
                                                                                                 -
                                                                                                                                                           t
                Case 8:03-cr-00490-DKC Document 246-2 Filed 12/10/20 Page 1 of 1




                                                                                            Q%                     w
                                                                                                                                                               (P
                                                                                                Y
                                                                                                !            v,.                o
                                                                                                                                .                              m
                                                                                                                                                               m
                                                                                                                                                               q@j
                                                                                            =!%Y             k
                                                                                                             -
                                                                                                             =
                                                                                                                            9                                  (%1
                                                                                                                                                               .:*.1
                                                                                                                                                                  I
                                                                                                                                                               j***j
                                                                                                :o           e              &
                                                                                                                            e                                  r.-
                                                                                                                                                               r,-
                                                                                                FoS t o
                                                                                                .
                                                                                                      ç                             -
                                                                                                                                                               1.**.*.j
                                                                                                                                                               (Nl
                                                                                                'k2
                                                                                                  h           *                 P
                                                                                                     k
                                                                                                     .
                                                                                                     ï
                                                                                                ......
                                                                                                N
                                                                                                      .-
                                                                                                     :k-      i
                                                                                                              l
                                                                                                           Gn u
                                                                                                               i
                                                                                                               j
                                                                                                               !:
                                                                                                                r %
                                                                                                                                --.
                                                                                                                                  -
                                                                                                                                  ,
                                                                                                                                  :
                                                                                                                                  .2
                                                                                                                                   0
                                                                                                                                   ,
                                                                                                                                   1
                                                                                                                                   -
                                                                                                                                   :
                                                                                                                                   ,
                                                                                                A
                                                                                                z wo u
                                                                                                     . !                         .
                                                                                                 =            O     a m.s
                                                                                                    > *
                                                                                               hn-
                                                                                                                                     Q-..
                                                                                                                                      *'
                                                                                                                                            (
                                                                                                                                            1,.
                                                                                                                                            .
                                                                                                                   l P2    *i-.
                                                                                                                    x @      '
                                                                                                                             ïty
-
q   .
                                                                                       B   w                       s'os #z
k                                                                                      :   a                        Gktkvc
                                                                                                                       -x2
                                                                                                                         +
                                                                                       =   7-
                                                                                           -                            vlv/%
                            <                                                          K   fY
                            6-                                                         >
                                                                                       -    o
                                        D
                            *
                            B
                            . ) ) m-
                       < c
                         o:; - zw
                                                                                   a p
                                                                                     n
                                                                                   co à
            D * o &
